DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because all the figures are extremely grainy and difficult to read and to reproduce.  All new replacement figures are requested.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to because towards the bottom right of FIG.2 it recites “SLOTTED TUBING” yet there is no mention of slotted tubing anywhere in the specification or the claims, so the term should be deleted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites the implied phrase “The present disclosure provides for” which should simply be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 5, 12, 13 and 16 are objected to because of the following informalities: in claim 1, step (e) should be amended to recite --in the ing--.  In claim 12, the filtering zone--.  In claim 13, line 2 should be amended to recite --predetermined distances--.  In claim 16, step (c) should be amended to recite --wherein the fluid is filtered-- (since at this step the fluid hasn’t been filtered yet; it is being filtered), step (d) should be amended to recite --in the wherein--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Doscher et al. (US 2,953,204) (“Doscher”) and in view of MARCO et al. (US 2016/0096124 A1) (“Marco”).
Referring to claims 1 and 16: Doscher teaches a system for and method of recycling hydraulic fluid comprising:

(b) treating the fluids in a pre-injection treatment step (column 1, lines 46-50);
(c) providing an injection well 1 and pumping system 20 to place the fluids in a porous and permeable subsurface reservoir 3;
(d) allowing the fluid to be filtered within a filtering zone 8 formed in the subsurface reservoir (FIG. 1);
(e) placing at least one recovery well 2 and pump 20 in the same subsurface reservoir at a predetermined distance from the injection well; and
(f) withdrawing the filtered fluids through the recovery well, wherein the fluid has been filtered and treated (column 2, lines 39-67), and wherein the filtered fluids are stored in a storage facility (column 1, lines 46-50; tanks 24).
While Doscher teaches filtering and treating the fluid, and having microbes (namely, naturally occurring bacteria) present in the subsurface reservoir (column 1, lines 60-63), Doscher does not specifically teach the fluid has been filtered and treated by microbes present in the subsurface reservoir.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Doscher to include filtering and treating the fluid by microbes present in the subsurface reservoir in order to not require the use of the filtering zone 8.  Further, “Products (referring to the microbes) of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Doscher also does not specifically teach providing a source of hydraulic fracturing fluids with a storage system to hold the fluids.  Marco teaches a method of recycling hydraulic fracturing fluid ¶ [0049] comprising:
(a) providing a source of hydraulic fracturing fluids [0048]-[0049] with a storage system to hold the fluids;
(b) treating the fluids in a pre-injection treatment step [0047]; and
providing an injection well [0048], at least one recovery well [0040], and pumping system [0020] to place the fluids in a porous and permeable subsurface reservoir.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Doscher to include fracturing fluids as taught by Marco since it is well known in the art to perform fracturing operations, including injection and recovery wells, as well as the importance of maintaining clean fluid and equipment.
Referring to claim 2: Doscher teaches adjusting water quality parameters to meet specific demands of a user through a post-recovery storage/treatment system (column 1, lines 46-56).
Referring to claim 3: Doscher teaches transporting water to a hydraulic fracturing site through a [natural] distribution system (column 1, lines 53-56).
Referring to claim 4: Doscher teaches the pre-injection treatment is performed in a pretreatment facility 24 prior to injecting the fluid, wherein the pre-injection treatment step performs at least one of the following tasks selected from the group consisting of 
Referring to claim 5: Doscher teaches regulating flow into the injection well through a water storage system (via pump 20 and valve 21).
Referring to claims 6, 7, 10 and 11: Doscher teaches monitoring flow and pressure of the injection well and the recovery well through specialized equipment (via the controls inherently associated with pump 20 and all the valves).  Doscher does not specifically teach the monitoring is performed remotely.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Doscher to include monitoring remotely since one would be choosing from a finite number of identified, predictable solutions (namely, remotely or closely; both of which are well known), with a reasonable expectation of success.
Referring to claim 8: Doscher teaches water storage and water treatment equipment 24 placed after the recovery well 2 to adjust water quality parameters to meet specific conditions to meet user requirements (column 1, lines 46-50; column 2, lines 61-67).
Referring to claim 9: Doscher teaches transferring a final product from the recovery well through a distribution network (column 1, lines 63-69; further, distribution is the end goal of all oil recovery).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Doscher and Marco, and further in view of Brown et al. (US 4,299,284) (“Brown”).
Referring to claims 13 and 14: Doscher and Marco do not specifically teach the injection well is surrounded by a plurality of recovery wells.  Brown teaches an injection well 1 is surrounded by a plurality of recovery wells 2-5 positioned at predetermined distance from the injection well, wherein four recovery wells are positioned equidistant from the injection well evenly spaced around the injection well (Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wells taught by Doscher and Marco to include an injection well surrounded by four recovery wells as taught by Brown in order to recover fluid in every direction, as opposed to using one recovery well and only recovering fluid in one direction.
Referring to claim 15: While Brown teaches the producing wells being positioned 933 feet apart (column 9, lines 52-55), Brown does not specifically teach the plurality of recovery wells are each positioned at least 1000 feet away from the injection well.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positions taught by Doscher, Marco and Brown so that the plurality of recovery wells are each positioned at least 1000 feet away from the injection well since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Saucier (US 3,670,817) teaches an injection well 21, a recovery well 10, a filtering zone 17 in a subsurface reservoir (column 1, lines 44-46).  Terry (US 4,010,800) teaches and injection well 11 surrounded by four recovery wells 12 (Fig. 3) located in a reservoir with multiple zones (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


10 February 2022